Exhibit 10(a)38

[EXECUTION COPY]

 

 

THIRTY-FIFTH SUPPLEMENTARY CAPITAL FUNDS
AGREEMENT AND ASSIGNMENT

This Thirty-fifth Supplementary Capital Funds Agreement and Assignment
(hereinafter referred to as this "Agreement"), dated as of December 22, 2003, is
made by and among Entergy Corporation ("Entergy"), System Energy Resources, Inc.
(the "Company") and Union Bank of California, N.A., as Administrating Bank (in
such capacity, the "Administrating Bank") under the Reimbursement Agreement,
dated as of December 22, 2003 (as amended, restated, supplemented or otherwise
modified from time to time, the "Reimbursement Agreement"), among the Company,
Union Bank of California, N.A., as Funding Bank (in such capacity, the "Funding
Bank"), the Administrating Bank, KeyBank National Association, as Syndication
Agent, Banc One Capital Markets, Inc., as Documentation Agent, and the banks
named therein (the "Participating Banks"). Unless otherwise defined herein,
capitalized terms used herein shall have the meaning assigned to such terms in
the Reimbursement Agreement.

WHEREAS:

A. Entergy and the Company are parties to a Capital Funds Agreement dated as of
June 21, 1974, as amended by a First Amendment thereto dated June 1, 1989 (the
"Capital Funds Agreement").

B. Entergy owns all of the outstanding common stock of the Company, and the
Company has a 90% undivided ownership and leasehold interest in Unit 1 of the
Grand Gulf Nuclear Electric Station project (more fully described in the
"Indenture" hereinafter referred to).

C. Prior hereto (i) the Company, Manufacturers Hanover Trust Company, as agent
for certain banks (the "Domestic Agent"), and said banks entered into an Amended
and Restated Bank Loan Agreement dated as of June 30, 1977 (the "Amended and
Restated Agreement"), the First Amendment thereto, dated as of March 20, 1980
(the "First Bank Loan Amendment"), the Second Amended and Restated Bank Loan
Agreement dated as of June 15, 1981, as amended by the First Amendment dated as
of February 5, 1982 (as so amended, the "Second Amended and Restated Bank Loan
Agreement"), and the Second Amendment of the Second Amended and Restated Bank
Loan Agreement, dated as of June 30, 1983, as further amended by the Third
Amendment thereto dated as of December 30, 1983 and the Fourth Amendment thereto
dated as of June 28, 1984 (as so further amended, the "Second Bank Loan Second
Amendment"); (ii) the banks party to the Amended and Restated Agreement made
loans to the Company in the aggregate principal amount of $565,000,000 and
pursuant to the First Supplementary Capital Funds Agreement and Assignment
(substantially in the form of this Agreement), dated as of June 30, 1977,
between Entergy, the Company and the Domestic Agent (the "First Supplementary
Capital Funds Agreement"), the Company and Entergy supplemented their
undertakings under the Capital Funds Agreement for the benefit of the Domestic
Agent and such banks; (iii) the First Bank Loan Amendment, among other things,
increased the amount of the loans made by the banks party thereto to
$808,000,000 and pursuant to the Fourth Supplementary Capital Funds Agreement
and Assignment (also substantially in the form of this Agreement), dated as of
March 20, 1980 (the "Fourth Supplementary Capital Funds Agreement"), Entergy and
the Company further supplemented their undertakings under the Capital Funds
Agreement for the Domestic Agent and the banks under the Amended and Restated
Agreement as amended by the First Bank Loan Agreement; (iv) the Second Amended
and Restated Bank Loan Agreement provided, among other things, for (a) the
making of revolving credit loans by the banks named therein to the Company from
time to time in an aggregate amount not in excess of $1,311,000,000 at any one
time outstanding, and (b) the making of a term loan by said banks to the Company
in an aggregate amount not to exceed $1,311,000,000, and, pursuant to the Fifth
Supplementary Capital Funds Agreement and Assignment (also substantially in the
form of this Agreement), dated as of June 15, 1981 (the "Fifth Supplementary
Capital Funds Agreement"), Entergy and the Company further supplemented their
undertakings under the Capital Funds Agreement for the Domestic Agent and the
banks under the Second Amended and Restated Bank Loan Agreement; and (v) the
Second Bank Loan Second Amendment, among other things, increased the amount of
the loans to be made by the banks party thereto to $1,711,000,000 and pursuant
to the Eighth Supplementary Capital Funds Agreement and Assignment (also
substantially in the form of this Agreement), dated as of June 30, 1983 (the
"Eighth Supplementary Capital Funds Agreement"), Entergy and the Company further
supplemented their undertakings under the Capital Funds Agreement for the
Domestic Agent and the banks under the Second Amended and Restated Bank Loan
Agreement, as amended by the Second Bank Loan Second Amendment.

D. Prior hereto (i) Entergy, the Company, and United States Trust Company of New
York and Malcolm J. Hood (Gerard F. Ganey, successor), each as trustee
(collectively, the "Trustees") for the holders of $400,000,000 aggregate
principal amount of the Company's First Mortgage Bonds, 9.25% Series due 1989
(the "First Series Bonds") issued under a Mortgage and Deed of Trust dated as of
June 15, 1977 between the Company and the Trustees (the "Mortgage"), as
supplemented by a First Supplemental Indenture, dated as of June 15, 1977,
between the Company and the Trustees (the Mortgage, as so supplemented and as
supplemented by a Second Supplemental Indenture dated as of January 1, 1980, a
Third Supplemental Indenture dated as of June 15, 1981, a Fourth Supplemental
Indenture dated as of June 1, 1984, a Fifth Supplemental Indenture dated as of
December 1, 1984, a Sixth Supplemental Indenture dated as of May 1, 1985, a
Seventh Supplemental Indenture dated as of June 15, 1985, an Eighth Supplemental
Indenture dated as of May 1, 1986, a Ninth Supplemental Indenture dated as of
May 1, 1986, a Tenth Supplemental Indenture dated as of September 1, 1986, an
Eleventh Supplemental Indenture dated as of September 1, 1986, a Twelfth
Supplemental Indenture dated as of September 1, 1986, a Thirteenth Supplemental
Indenture dated as of November 15, 1987, a Fourteenth Supplemental Indenture
dated as of December 1, 1987, a Fifteenth Supplemental Indenture dated as of
July 1, 1992, a Sixteenth Supplemental Indenture dated as of October 1, 1992, a
Seventeenth Supplemental Indenture dated as of October 1, 1992, and an
Eighteenth Supplemental Indenture dated as of April 1, 1993, and as the same may
from time to time hereafter be amended and supplemented in accordance with its
terms, being hereinafter called the "Indenture"), entered into the Second
Supplementary Capital Funds Agreement and Assignment dated as of June 30, 1977
(the "Second Supplementary Capital Funds Agreement") (substantially in the form
of this Agreement) to secure the First Series Bonds; (ii) Entergy, the Company
and the Trustees, as trustees for the holders of $98,500,000 aggregate principal
amount of the Company's First Mortgage Bonds, 12.50% Series due 2000 (the
"Second Series Bonds") issued under the Mortgage, as supplemented by a Second
Supplemental Indenture, dated as of January 1, 1980, between the Company and the
Trustees, entered into the Third Supplementary Capital Funds Agreement and
Assignment dated as of January 1, 1980 (the "Third Supplementary Capital Funds
Agreement") (also substantially in the form of this Agreement) to secure the
Second Series Bonds; (iii) Entergy, the Company and the Trustees, as trustees
for the holders of $300,000,000 aggregate principal amount of the Company's
First Mortgage Bonds, 16% Series due 2000 (the "Third Series Bonds") issued
under the Mortgage, as supplemented by a Fifth Supplemental Indenture, dated as
of December 1, 1984, between the Company and the Trustees, entered into the
Eleventh Supplementary Capital Funds Agreement and Assignment dated as of
December 1, 1984 (the "Eleventh Supplementary Capital Funds Agreement") (also
substantially in the form of this Agreement) to secure the Third Series Bonds;
(iv) Entergy, the Company and the Trustees, as trustees for the holders of
$100,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
15.375% Series due 2000 (the "Fourth Series Bonds") issued under the Mortgage,
as supplemented by a Sixth Supplemental Indenture, dated as of May 1, 1985,
between the Company and the Trustees, entered into the Thirteenth Supplementary
Capital Funds Agreement and Assignment dated as of May 1, 1985 (the "Thirteenth
Supplementary Capital Funds Agreement") (also substantially in the form of this
Agreement) to secure the Fourth Series Bonds; (v) Entergy, the Company and the
Trustees, as trustees for the holders of $300,000,000 aggregate principal amount
of the Company's First Mortgage Bonds, 11% Series due 2000 (the "Seventh Series
Bonds") issued under the Mortgage, as supplemented by a Ninth Supplemental
Indenture, dated as of May 1, 1986, between the Company and the Trustees,
entered into the Sixteenth Supplementary Capital Funds Agreement and Assignment
dated as of May 1, 1986 (the "Sixteenth Supplementary Capital Funds Agreement")
(also substantially in the form of this Agreement) to secure the Seventh Series
Bonds; (vi) Entergy, the Company and the Trustees, as trustees for the holders
of $300,000,000 aggregate principal amount of the Company's First Mortgage
Bonds, 9 7/8% Series due 1991 (the "Eighth Series Bonds") issued under the
Mortgage, as supplemented by a Tenth Supplemental Indenture, dated as of
September 1, 1986, between the Company and the Trustees, entered into the
Seventeenth Supplementary Capital Funds Agreement and Assignment dated as of
September 1, 1986 (the "Seventeenth Supplementary Capital Funds Agreement")
(also substantially in the form of this Agreement) to secure the Eighth Series
Bonds; (vii) Entergy, the Company and the Trustees, as trustees for the holders
of $250,000,000 aggregate principal amount of the Company's First Mortgage
Bonds, 10 1/2% Series due 1996 (the "Ninth Series Bonds") issued under the
Mortgage, as supplemented by an Eleventh Supplemental Indenture, dated as of
September 1, 1986, between the Company and the Trustees, entered into the
Eighteenth Supplementary Capital Funds Agreement and Assignment dated as of
September 1, 1986 (the "Eighteenth Supplementary Capital Funds Agreement") (also
substantially in the form of this Agreement) to secure the Ninth Series Bonds;
(viii) Entergy, the Company and the Trustees, as trustees for the holders of
$200,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
11 3/8% Series due 2016 (the "Tenth Series Bonds") issued under the Mortgage, as
supplemented by a Twelfth Supplemental Indenture, dated as of September 1, 1986,
between the Company and the Trustees, entered into the Nineteenth Supplementary
Capital Funds Agreement and Assignment dated as of September 1, 1986 (the
"Nineteenth Supplementary Capital Funds Agreement") (also substantially in the
form of this Agreement) to secure the Tenth Series Bonds; (ix) Entergy, the
Company and the Trustees, as trustees for the holders of $200,000,000 aggregate
principal amount of the Company's First Mortgage Bonds, 14% Series due 1994 (the
"Eleventh Series Bonds") issued under the Mortgage, as supplemented by a
Thirteenth Supplemental Indenture, dated as of November 15, 1987, between the
Company and the Trustees, entered into the Twentieth Supplementary Capital Funds
Agreement and Assignment dated as of November 15, 1987 (the "Twentieth
Supplementary Capital Funds Agreement") (also substantially in the form of this
Agreement) to secure the Eleventh Series Bonds; (x) Entergy, the Company and the
Trustees, as trustees for the holders of $100,000,000 aggregate principal amount
of the Company's First Mortgage Bonds, 14.34% Series due 1992 (the "Twelfth
Series Bonds") issued under the Mortgage, as supplemented by a Fourteenth
Supplemental Indenture, dated as of December l, 1987, between the Company and
the Trustees, entered into the Twenty-first Supplementary Capital Funds
Agreement and Assignment dated as of December 1, 1987 (the "Twenty-first
Supplementary Capital Funds Agreement") (also substantially in the form of this
Agreement) to secure the Twelfth Series Bonds; (xi) Entergy, the Company and the
Trustees, as trustees for the holders of $45,000,000 aggregate principal amount
of the Company's First Mortgage Bonds, 8.40% Series due 2002 (the "Thirteenth
Series Bonds") issued under the Mortgage, as supplemented by a Fifteenth
Supplemental Indenture, dated as of July 1, 1992, between the Company and the
Trustees, entered into the Twenty-fourth Supplementary Capital Funds Agreement
and Assignment dated as of July 1, 1992 (the "Twenty-fourth Supplementary
Capital Funds Agreement") (also substantially in the form of this Agreement) to
secure the Thirteenth Series Bonds; (xii) Entergy, the Company and the Trustees,
as trustees for the holders of $105,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 6.12% Series due 1995 (the "Fourteenth Series
Bonds") issued under the Mortgage, as supplemented by a Sixteenth Supplemental
Indenture, dated as of October 1, 1992, between the Company and the Trustees,
entered into the Twenty-fifth Supplementary Capital Funds Agreement and
Assignment dated as of October 1, 1992 (the "Twenty-fifth Supplementary Capital
Funds Agreement") (also substantially in the form of this Agreement) to secure
the Fourteenth Series Bonds; (xiii) Entergy, the Company and the Trustees, as
trustees for the holders of $70,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 8.25% Series due 2002 (the "Fifteenth Series
Bonds") issued under the Mortgage, as supplemented by a Seventeenth Supplemental
Indenture, dated as of October 1, 1992, between the Company and the Trustees,
entered into the Twenty-sixth Supplementary Capital Funds Agreement and
Assignment dated as of October 1, 1992 (the "Twenty-sixth Supplementary Capital
Funds Agreement") (also substantially in the form of this Agreement) to secure
the Fifteenth Series Bonds; (xiv) Entergy, the Company and the Trustees, as
trustees for the holders of $60,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 6% Series due 1998 (the "Sixteenth Series
Bonds") issued under the Mortgage, as supplemented by an Eighteenth Supplemental
Indenture, dated as of April 1, 1993, between the Company and the Trustees,
entered into the Twenty-seventh Supplementary Capital Funds Agreement and
Assignment dated as of April 1, 1993 (the "Twenty-seventh Supplementary Capital
Funds Agreement") (also substantially in the form of this Agreement) to secure
the Sixteenth Series Bonds; (xv) Entergy, the Company and the Trustees, as
trustees for the holders of $60,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 7.58% Series due 1999 (the "Seventeenth Series
Bonds") issued under the Mortgage, as supplemented by a Nineteenth Supplemental
Indenture, dated as of April 1, 1994, between the Company and the Trustees,
entered into the Twenty-ninth Supplementary Capital Funds Agreement and
Assignment dated as of April 1, 1994 (the "Twenty-ninth Supplementary Capital
Funds Agreement") (also substantially in the form of this Agreement) to secure
the Seventeenth Series Bonds; (xvi) Entergy, the Company and the Trustees, as
trustees for the holders of $100,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 7.28% Series due 1999 (the "Eighteenth Series
Bonds") issued under the Mortgage, as supplemented by a Twentieth Supplemental
Indenture, dated as of August 1, 1996, between the Company and the Trustees,
entered into the Thirtieth Supplementary Capital Funds Agreement and Assignment
dated as of August 1, 1996 (the "Thirtieth Supplementary Capital Funds
Agreement") (also substantially in the form of this Agreement) to secure the
Eighteenth Series Bonds; (xvii) Entergy, the Company and the Trustees, as
trustees for the holders of $135,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 7.7% Series due 2000 (the "Nineteenth Series
Bonds") issued under the Mortgage, as supplemented by a Twenty-first
Supplemental Indenture, dated as of August 1, 1996, between the Company and the
Trustees, entered into the Thirty-first Supplementary Capital Funds Agreement
and Assignment dated as of August 1, 1996 (the "Thirty-first Supplementary
Capital Funds Agreement") (also substantially in the form of this Agreement) to
secure the Nineteenth Series Bonds; and (xviii) Entergy, the Company and the
Trustees, as trustees for the holders of $70,000,000 aggregate principal amount
of the Company's First Mortgage Bonds, 4 7/8% Series due 2007 (the "Twentieth
Series Bonds") issued under the Mortgage, as supplemented by a Twenty-second
Supplemental Indenture, dated as of September 1, 2002, between the Company and
the Trustees, entered into the Thirty-fourth Supplementary Capital Funds
Agreement and Assignment dated as of September 1, 2002 (the "Thirty-fourth
Supplementary Capital Funds Agreement") (also substantially in the form of this
Agreement) to secure the Twentieth Series Bonds.

E. The Company, Credit Suisse First Boston Limited, as agent for certain banks
(the "Eurodollar Agent"), and said banks (including successors and assignees and
such other banks as became party to the Loan Facility as defined below, the
"Eurodollar Banks") were parties to the Loan Agreement (the "Original Eurodollar
Loan Agreement") dated February 5, 1982 (as amended, the "Loan Facility"). Under
the Original Eurodollar Loan Agreement, the banks party thereto made loans to
the Company in the aggregate principal amount of $315,000,000 and, pursuant to
the Sixth Supplementary Capital Funds Agreement and Assignment (substantially in
the form of this Agreement) dated as of February 5, 1982 between Entergy, the
Company and the Eurodollar Agent (the "Sixth Supplementary Capital Funds
Agreement"), the Company and Entergy supplemented their undertakings under the
Capital Funds Agreement for the benefit of the Eurodollar Agent and said banks.
The Company, the Eurodollar Agent and the Eurodollar Banks were parties to the
First Amendment dated as of February 18, 1983 to the Loan Facility which, among
other things, increased the amount of the loans to be made by the Eurodollar
Banks to $378,000,000 and, pursuant to the Seventh Supplementary Capital Funds
Agreement and Assignment (also substantially in the form of this Agreement)
dated as of February 18, 1983 (the "Seventh Supplementary Capital Funds
Agreement"), Entergy and the Company further supplemented their undertakings
under the Capital Funds Agreement for the Eurodollar Agent and the Eurodollar
Banks.

F. The Company and Citibank, N.A. (the "Series A Bank") were parties to a letter
of credit and reimbursement agreement dated as of December 1, 1983 (the "Series
A Reimbursement Agreement") which provided, among other things, for the issuance
by the Series A Bank for the account of the Company of an irrevocable
transferable letter of credit in support of the Claiborne County, Mississippi
Adjustable/Fixed Rate Pollution Control Revenue Bonds (Middle South Energy, Inc.
Project) Series A (the "Series A Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of December 1, 1983 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Ninth Supplementary
Capital Funds Agreement and Assignment (also substantially in the form of this
Agreement) dated as of December 1, 1983 (the "Ninth Supplementary Capital Funds
Agreement"), Entergy and the Company further supplemented their undertakings
under the Capital Funds Agreement for the Series A Bank and the trustee under
the indenture relating to the Series A Bonds.

G. The Company and Citibank, N.A. (the "Series B Bank") were parties to a letter
of credit and reimbursement agreement dated as of June 1, 1984 (the "Series B
Reimbursement Agreement") which provided, among other things, for the issuance
by the Series B Bank for the account of the Company of an irrevocable
transferable letter of credit in support of the Claiborne County, Mississippi
Adjustable/Fixed Rate Pollution Control Revenue Bonds (Middle South Energy, Inc.
Project) Series B (the "Series B Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of June 1, 1984 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Tenth Supplementary
Capital Funds Agreement and Assignment (also substantially in the form of this
Agreement) dated as of June 1, 1984 (the "Tenth Supplementary Capital Funds
Agreement"), Entergy and the Company further supplemented their undertakings
under the Capital Funds Agreement for the Series B Bank and Deposit Guaranty
National Bank as trustee under the indenture relating to the Series B Bonds.

H. The Company, Citibank, N.A., as a Co-Agent and as Coordinating Agent, and
Manufacturers Hanover Trust Company, as a Co-Agent for a group of banks (the
"Series C Banks"), were parties to a letter of credit and reimbursement
agreement dated as of December 1, 1984 (the "Series C Reimbursement Agreement")
which provided, among other things, for the issuance by the Series C Banks for
the account of the Company of an irrevocable transferable letter of credit in
support of the Claiborne County, Mississippi Adjustable/Fixed Rate Pollution
Control Revenue Bonds (Middle South Energy, Inc. Project) Series C (the "Series
C Bonds"), issued by Claiborne County, Mississippi pursuant to a trust indenture
dated as of December 1, 1984 naming Deposit Guaranty National Bank as trustee.
Pursuant to the Twelfth Supplementary Capital Funds Agreement and Assignment
(also substantially in the form of this Agreement) dated as of December 1, 1984
(the "Twelfth Supplementary Capital Funds Agreement"), Entergy and the Company
further supplemented their undertakings under the Capital Funds Agreement for
the Series C Banks and Deposit Guaranty National Bank as trustee under the
indenture relating to the Series C Bonds.

I. Entergy, the Company, the Trustees and Deposit Guaranty National Bank, as
holder of $47,208,334 aggregate principal amount of the Company's First Mortgage
Bonds, Pollution Control Series A (the "Fifth Series Bonds") issued under the
Mortgage, as supplemented by a Seventh Supplemental Indenture dated as of June
15, 1985 between the Company and the Trustees, entered into the Fourteenth
Supplementary Capital Funds Agreement and Assignment dated as of June 15, 1985
(the "Fourteenth Supplementary Capital Funds Agreement") (also substantially in
the form of this Agreement) to secure the Fifth Series Bonds. The Fifth Series
Bonds were issued as security, in part, for the Claiborne County, Mississippi
12 1/2% Pollution Control Revenue Bonds due 2015 (Middle South Energy, Inc.
Project) (the "Series D Bonds"), issued by Claiborne County, Mississippi
pursuant to a trust indenture dated as of June 15, 1985 naming Deposit Guaranty
National Bank as trustee. Pursuant to the Fourteenth Supplementary Capital Funds
Agreement, Entergy and the Company further supplemented their undertakings under
the Capital Funds Agreement for the Trustees and Deposit Guaranty National Bank
as trustee under the indenture relating to the Series D Bonds.

J. Entergy, the Company, the Trustees and Deposit Guaranty National Bank, as
holder of $95,643,750 aggregate principal amount of the Company's First Mortgage
Bonds, Pollution Control Series B (the "Sixth Series Bonds") issued under the
Mortgage, as supplemented by an Eighth Supplemental Indenture dated as of May l,
1986 between the Company and the Trustees, entered into the Fifteenth
Supplementary Capital Funds Agreement and Assignment dated as of May 1, 1986
(the "Fifteenth Supplementary Capital Funds Agreement") (also substantially in
the form of this Agreement) to secure the Sixth Series Bonds. The Sixth Series
Bonds were issued as security, in part, for the Claiborne County, Mississippi
9 1/2% Pollution Control Revenue Bonds due 2016 (Middle South Energy, Inc.
Project) (the "Series E Bonds"), issued by Claiborne County, Mississippi
pursuant to a trust indenture dated as of May 1, 1986 naming Deposit Guaranty
National Bank as trustee. Pursuant to the Fifteenth Supplementary Capital Funds
Agreement, Entergy and the Company further supplemented their undertakings under
the Capital Funds Agreement for the Trustees and Deposit Guaranty National Bank
as trustee under the indenture relating to the Series E Bonds.

K. The Company has entered into a sale and leaseback transaction with respect to
a portion of its undivided interest in Unit 1 and to that end the Company has
entered into, among other agreements, (i) Facility Leases Nos. 1 and 2, dated as
of December 1, 1988, among Meridian Trust Company and Stephen M. Carta (Stephen
J. Kaba, successor) (collectively, the "Owner Trustee"), as Owner Trustee, and
the Company, each as supplemented by a separate Lease Supplement No. 1 thereto,
each dated as of April 1, 1989, and a separate Lease Supplement No. 2 thereto,
each dated as of January 1, 1994, (ii) a Participation Agreement No. 1, dated as
of December 1, 1988, among Public Service Resources Corporation ("PSRC") as
Owner Participant, the Loan Participants listed therein, GGIA Funding
Corporation, as Funding Corporation, the Owner Trustee and the Company pursuant
to which PSRC invested $400,000,000 in an undivided interest in Unit 1 (which
interest was subsequently acquired by Resources Capital Management Corporation
from PSRC and subsequently acquired by RCMC I, Inc. (formerly known as RCMC
Del., Inc.) from Resources Capital Management Corporation), and a Participation
Agreement No. 2, dated as of December 1, 1988, among Lease Management Realty
Corporation IV ("LMRC") as Owner Participant, the Loan Participants listed
therein, GGIA Funding Corporation, as Funding Corporation, the Owner Trustee and
the Company pursuant to which LMRC invested $100,000,000 in an undivided
interest in Unit 1 (which interest was subsequently acquired by Textron
Financial Corporation from LMRC) (the owner participants under all such
participation agreements being referred to as the "Owner Participants") and
(iii) the Original Reimbursement Agreement which provided, among other things,
(x) for the issuance by the funding bank named therein (the "1988 Funding
Bank"), for the account of the Company, of irrevocable transferable letters of
credit (the "1988 LOCs") to the Owner Participants to secure certain obligations
of the Company to the Owner Participants substantially in the form of Exhibit A
to the Original Reimbursement Agreement with maximum amounts of $104,000,000 and
$26,000,000, respectively, (y) for the reimbursement to such 1988 Funding Bank
by the participating banks named therein (the "1988 Participating Banks") for
all drafts paid by such 1988 Funding Bank under any 1988 LOC and (z) for the
reimbursement by the Company to such 1988 Funding Bank for the benefit of the
1988 Participating Banks of sums equal to all drafts paid by such 1988 Funding
Bank under any 1988 LOC. Pursuant to the Twenty-second Supplementary Capital
Funds Agreement and Assignment (substantially in the form of this Agreement),
dated as of December 1, 1988 (the "Twenty-second Supplementary Capital Funds
Agreement"), Entergy and the Company further supplemented their undertakings
under the Capital Funds Agreement for the benefit of the Administrating Bank
named in the Original Reimbursement Agreement, the 1988 Funding Bank and the
1988 Participating Banks.

L. Entergy, the Company and Chemical Bank entered into the Twenty-third
Supplementary Capital Funds Agreement and Assignment (substantially in the form
of this Agreement), dated as of January 11, 1991 (the "Twenty-third
Supplementary Capital Funds Agreement"), in connection with the execution and
delivery of the First Amendment, dated as of January 11, 1991, to the Original
Reimbursement Agreement (the Original Reimbursement Agreement, as amended by
such First Amendment, is herein called the "1991 Reimbursement Agreement"),
which provided, among other things, (i) for the issuance by the funding bank
named therein (the "1991 Funding Bank"), for the account of the Company, of
irrevocable transferable letters of credit (the "1991 LOCs") to the Owner
Participants to secure certain obligations of the Company to the Owner
Participants, substantially in the form of Exhibit A to the 1991 Reimbursement
Agreement, with maximum amounts of $116,601,440 and $29,150,360, respectively;
(ii) for the reimbursement to the 1991 Funding Bank by the participating banks
named therein (the "1991 Participating Banks") for all drafts paid by the 1991
Funding Bank under any 1991 LOC; and (iii) for the reimbursement by the Company
to the 1991 Funding Bank for the benefit of the 1991 Participating Banks of sums
equal to all drafts paid by the 1991 Funding Bank under any 1991 LOC.

M. Entergy, the Company and Chemical Bank entered into the Twenty-eighth
Supplementary Capital Funds Agreement and Assignment (substantially in the form
of this Agreement), dated as of December 17, 1993 (the "Twenty-eighth
Supplementary Capital Funds Agreement"), in connection with the execution and
delivery of the Second Amendment, dated as of December 17, 1993, to the Original
Reimbursement Agreement (the Original Reimbursement Agreement, as amended by the
First Amendment to the Original Reimbursement Agreement and such Second
Amendment, is herein called the "1993 Reimbursement Agreement"), which provided,
among other things, (i) for the issuance by the funding bank named therein (the
"1993 Funding Bank"), for the account of the Company, of irrevocable
transferable letters of credit (the "1993 LOCs") to the Owner Participants to
secure certain obligations of the Company to the Owner Participants,
substantially in the form of Exhibit A to the 1993 Reimbursement Agreement, with
maximum amounts of $132,131,960 and $33,032,990, respectively; (ii) for the
reimbursement to the 1993 Funding Bank by the participating banks named therein
(the "1993 Participating Banks") for all drafts paid by the 1993 Funding Bank
under any 1993 LOC; and (iii) for the reimbursement by the Company to the 1993
Funding Bank for the benefit of the 1993 Participating Banks of sums equal to
all drafts paid by the 1993 Funding Bank under any 1993 LOC.

N. Entergy, the Company and The Chase Manhattan Bank (as successor by merger
with Chemical Bank) entered into the Thirty-second Supplementary Capital Funds
Agreement and Assignment (substantially in the form of this Agreement), dated as
of December 27, 1996 (the "Thirty-second Supplementary Capital Funds
Agreement"), in connection with the execution and delivery of the Amended and
Restated Reimbursement Agreement, dated as of December 27, 1996, which amended
and restated the 1993 Reimbursement Agreement (as so amended and restated, the
"1996 Amended and Restated Reimbursement Agreement") and provided, among other
things, (i) for the issuance by the funding bank named therein (the "1996
Funding Bank"), for the account of the Company, of irrevocable transferable
letters of credit (the "1996 LOCs") to the Owner Participants to secure certain
obligations of the Company to the Owner Participants, substantially in the form
of Exhibit A to the 1996 Amended and Restated Reimbursement Agreement, with
maximum amounts of $148,719,125.41 and $34,946,720.11, respectively; (ii) for
the reimbursement to the 1996 Funding Bank by the participating banks named
therein (the "1996 Participating Banks") for all drafts paid by the 1996 Funding
Bank under any 1996 LOC; and (iii) for the reimbursement by the Company to the
1996 Funding Bank for the benefit of the 1996 Participating Banks of sums equal
to all drafts paid by the 1996 Funding Bank under any 1996 LOC.

O. Entergy, the Company and The Chase Manhattan Bank entered into the
Thirty-third Supplementary Capital Funds Agreement and Assignment (substantially
in the form of this Agreement), dated as of December 20, 1999 (the "Thirty-third
Supplementary Capital Funds Agreement"), in connection with the execution and
delivery of the Amended and Restated Reimbursement Agreement, dated as of
December 20, 1999, among the Company, The Bank of Tokyo-Mitsubishi, Ltd., Los
Angeles Branch, as the funding bank (the "1999 Funding Bank"), The Chase
Manhattan Bank, as administrating bank, Union Bank of California, N.A., as
documentation agent, and the banks named therein (the "1999 Participating
Banks"), which amended and restated the 1996 Amended and Restated Reimbursement
Agreement (as so amended and restated, the "1999 Amended and Restated
Reimbursement Agreement") and provided, among other things, (i) for the issuance
by the 1999 Funding Bank, for the account of the Company, of irrevocable
transferable letters of credit (the "1999 LOCs") to the Owner Participants to
secure certain obligations of the Company to the Owner Participants,
substantially in the form of Exhibit A to the 1999 Amended and Restated
Reimbursement Agreement, with maximum amounts of $156,885,463.65 and
$36,061,469.99, respectively; (ii) for the reimbursement to the 1999 Funding
Bank by the 1999 Participating Banks for all drafts paid by the 1999 Funding
Bank under any 1999 LOC; and (iii) for the reimbursement by the Company to the
1999 Funding Bank for the benefit of the 1999 Participating Banks of sums equal
to all drafts paid by the 1999 Funding Bank under any 1999 LOC.

P. On March 3, 2003, the Company terminated and replaced the 1999 Amended and
Restated Reimbursement Agreement with the Letter of Credit and Reimbursement
Agreement, dated as of March 3, 2003 (the "2003 Reimbursement Agreement"), among
the Company, Union Bank of California, N.A., as administrating bank, Union Bank
of California, N.A., as funding bank (in such capacity, the "2003 Funding
Bank"), and the banks named therein (the "2003 Participating Banks"), which
provided, among other things, (i) for the issuance by the 2003 Funding Bank, for
the account of the Company, of irrevocable transferable letters of credit (the
"2003 LOCs") to the Owner Participants to secure certain obligations of the
Company to the Owner Participants, substantially in the form of Exhibit A to the
2003 Reimbursement Agreement, with maximum amounts of $161,546,191.84 and
$36,515,236.09, respectively; (ii) for the reimbursement to the 2003 Funding
Bank by the 2003 Participating Banks for all drafts paid by the 2003 Funding
Bank under any 2003 LOC; and (iii) for the reimbursement by the Company to the
2003 Funding Bank for the benefit of the 2003 Participating Banks of sums equal
to all drafts paid by the 2003 Funding Bank under any 2003 LOC.

Q. The Company now wishes to terminate and replace the 2003 Reimbursement
Agreement with the Reimbursement Agreement and to provide for the cancellation
of the 2003 LOCs and the issuance of new irrevocable transferable letters of
credit (the "New LOCs") by the Funding Bank to further secure the Owner
Participants. The Reimbursement Agreement provides, among other things, (i) for
the issuance by the Funding Bank, for the account of the Company, of irrevocable
transferable letters of credit to the Owner Participants to secure certain
obligations of the Company to the Owner Participants, such New LOCs to be
substantially in the form of Exhibit A to the Reimbursement Agreement with
maximum amounts of $161,546,191.84 and $36,515,236.09, respectively; (ii) for
the reimbursement to the Funding Bank by the Participating Banks for all drafts
paid by the Funding Bank under any New LOC; and (iii) for the reimbursement by
the Company to the Funding Bank for the benefit of the Participating Banks of
sums equal to all drafts paid by the Funding Bank under any New LOC (such
amounts, together with all Advances made by the Participating Banks pursuant to
the Reimbursement Agreement, shall hereinafter be called the "Reimbursement
Obligations").

R. The Company and Entergy, by this instrument, wish (i) to continue to
supplement their undertakings under the Capital Funds Agreement for the benefit
of the Funding Bank, the Administrating Bank and the Participating Banks
(collectively, the "LOC Banks") and (ii) to create enforceable rights hereunder
in the Administrating Bank as hereinafter set forth.

S. The Company, Entergy and certain other subsidiaries of Entergy have joined in
an Application-Declaration on Form U-1, as amended and supplemented to date, in
File No. 70-7561, filed with the Securities and Exchange Commission under the
Public Utility Holding Company Act of 1935 with respect to this Agreement and
certain other matters, the Securities and Exchange Commission has issued orders
(the "SEC Orders") granting and permitting to become effective said
Application-Declaration, as so amended and supplemented, and the SEC Orders are
in full force and effect on the date of the execution and delivery hereof.

T. All things necessary to make this Agreement the valid, legally binding and
enforceable obligation of each of the parties hereto have been done and
performed and the execution and performance hereof in all respects have been
authorized and approved by all corporate and shareholder action necessary on the
part of each thereof.

NOW, THEREFORE, in consideration of the terms and agreements hereinafter set
forth, the parties agree with each other as follows:

ARTICLE I.
OBLIGATIONS OF ENTERGY AND THE COMPANY

1.1. Commercial Operation of the Project. The Company shall (and Entergy shall
cause the Company to) use its best efforts to maintain the Project in commercial
operation and, in connection therewith, take all such action, including, without
limitation, all actions before governmental authorities, as shall be necessary
to enable the Company to do so.

1.2. Capital Structure of the Company. Entergy shall supply or cause to be
supplied to the Company:

(a) such amounts of capital as may be required from time to time by the Company
in order to maintain that portion of the Capitalization (as defined in Section
1.6 hereof) of the Company as shall be represented by the aggregate of the par
value of, or stated capital represented by, the outstanding shares of all
classes of capital stock and the surplus of the Company, paid in, earned and
other, if any, at an amount equal to at least 35% of the Capitalization of the
Company or at such higher percentage as governmental regulatory authorities
having jurisdiction in the premises may require; and

(b) such amounts of capital in addition to (i) the capital heretofore made
available to the Company by Entergy in exchange for shares of the Company's
common stock and (ii) the capital made available to the Company at any time in
question through the incurrence by the Company of Indebtedness for Borrowed
Money (as defined in Section 1.6 hereof) as shall be required in order for the
Company to continue to own its undivided ownership interest in the Project, to
provide (without limitation) for interest charges of the Company, to permit the
commercial operation of Unit 1, to permit the continuation of such commercial
operation and to pay in full all payments of the principal of, and premium, if
any, and interest on Indebtedness for Borrowed Money (whether due at maturity,
pursuant to mandatory or optional prepayment, by acceleration or otherwise), it
being understood and agreed that, in connection with the capital requirements of
the Company, nuclear fuel leasing (including financing leases therefor) and the
entering into by the Company of industrial development revenue bond financing
with respect to pollution control facilities and the issuance and sale by the
Company of debt securities, and, to the extent necessary or desirable, preferred
stock, to banks, institutions and the public may constitute some of the means by
which required capital can be made available to the Company.

1.3. Manner of Performance. If, with respect to any amount of capital which
Entergy shall, at any time in question, be obligated under the provisions of
Section 1.2 to supply or cause to be supplied to the Company, Entergy and the
Company shall fail to agree on the type, or terms, of any particular security to
be issued by the Company and sold to Entergy or to others for the purpose of
securing such required capital or if requisite regulatory approvals are not
obtained for any issuance and sale so agreed upon or if such issuance and sale
cannot for any other reason be carried out, then and in such event, Entergy
shall supply such capital to the Company in the form of a cash capital
contribution.

1.4. Payments in Respect of the Reimbursement Obligations. If at any time the
Company shall require funds to pay the interest (including, if and to the extent
permitted by law, interest on overdue principal, premium and interest) and
premium, if any, on, and the principal of, the Reimbursement Obligations
(whether at maturity, pursuant to mandatory or optional prepayment, by
acceleration or otherwise) and the expenses, commitment fees, participation
fees, other financing fees and charges, trustees' fees and administration
expenses attributable to the Reimbursement Obligations or otherwise payable by
the Company pursuant to the Reimbursement Agreement, and the funds of the
Company available for such purpose or purposes shall be insufficient for any
reason, including, without limitation, the inability to borrow, or the absence
of, funds under any local agreement or similar instrument or instruments to
which the Company is now or hereafter becomes a party, Entergy will pay to the
Company in cash as a capital contribution the funds necessary to enable the
Company to pay the amounts referred to above in this Section 1.4.

1.5. Subordination of Claims of Entergy Against the Company. Entergy hereby
agrees that (i) all amounts advanced by Entergy to the Company (other than by
way of purchases of capital stock of the Company or capital contributions to the
Company) shall, for the purposes of this Agreement and so long as this Agreement
shall be in full force and effect, constitute Subordinated Indebtedness of the
Company (as defined in Section 1.6 hereof) and (ii) no such Subordinated
Indebtedness of the Company shall be transferred or assigned (including by way
of security) to any person (other than to a successor of Entergy by way of
merger or consolidation or the acquisition by such person of all or
substantially all of Entergy's assets). The Company agrees that it will record
all Subordinated Indebtedness of the Company as such on its books.

1.6. Definitions. For the purposes of this Agreement, the following terms shall
have the following meanings:

(a) the term "Capitalization" shall mean, as of any particular time, an amount
equal to the sum of the total principal amount of all Indebtedness for Borrowed
Money of the Company (exclusive of Short Term Debt), secured or unsecured, then
outstanding, and the aggregate of the par value of, or stated capital
represented by, the outstanding shares of all classes of capital stock of the
Company and the surplus of the Company, paid in, earned and other, if any;

(b) the term "Indebtedness for Borrowed Money" shall mean the principal amount
of all indebtedness for borrowed money, secured or unsecured, of the Company
then outstanding and shall include, without limitation, the principal amount of
all bonds issued by a governmental or industrial development agency or authority
in connection with an industrial development revenue bond financing of pollution
control facilities constituting part of the Project;

(c) the term "Short Term Debt" shall mean the principal amount of unsecured
Indebtedness for Borrowed Money created or incurred by the Company which matures
by its terms not more than 12 months after the date of the creation or
incurrence thereof, and which is not renewable or extendable at the option of
the Company for a period of more than 12 months from the date of the creation or
incurrence thereof pursuant to any revolving credit or similar agreement; and

(d) the term "Subordinated Indebtedness of the Company" shall mean indebtedness
marked on the books of the Company as subordinated and junior in right of
payment to the Obligations Secured Hereby (as defined in Section 5.1 hereof) to
the extent and in the manner set forth below:

(i) if there shall occur a Reimbursement Event of Default or Prepayment Event,
then so long as such Reimbursement Event of Default or Prepayment Event shall be
continuing and shall not have been cured or waived, or unless and until all the
Obligations Secured Hereby shall have been paid in full in cash, no payment of
principal, premium, if any, or interest shall be made upon Subordinated
Indebtedness of the Company; and

(ii) in the event of any insolvency, bankruptcy, liquidation, reorganization or
other similar case or proceedings, or any receivership proceedings in connection
therewith, relative to the Company or its creditors or its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of the Company, whether or not involving insolvency or bankruptcy
proceedings, then the Obligations Secured Hereby shall first be paid in full in
cash, or payment thereof shall have been provided for, before any payment on
account of principal, premium, if any, or interest is made upon Subordinated
Indebtedness of the Company.

ARTICLE II.
NATURE OF THE OBLIGATIONS
OF ENTERGY AND THE COMPANY

2.1. Regulatory Approvals.

(a) Except as provided in Section 2.2 with respect to the obligations of Entergy
to make cash capital contributions to the Company pursuant to the provisions of
Sections 1.3 and 1.4 (as to which the SEC Orders are in full force and effect at
the date of execution and delivery of this Agreement), the performance of the
obligations of Entergy hereunder shall be subject to the receipt and continued
effectiveness of all authorizations of governmental regulatory authorities
necessary at the time to permit Entergy at the time to perform its duties and
obligations then to be performed hereunder, including the receipt and continued
effectiveness of all authorizations of governmental authorities necessary at the
time to permit Entergy at the time to supply or cause to be supplied to the
Company capital pursuant to the provisions of Section 1.2 or to permit Entergy
at the time to acquire securities issued and sold to Entergy by the Company.

(b) The performance of the obligations of the Company hereunder shall be subject
to the receipt and continued effectiveness of all authorizations of governmental
regulatory authorities at the time necessary to permit the Company to perform
its duties and obligations hereunder, including the receipt and continued
effectiveness of all authorizations of governmental regulatory authorities at
the time necessary to permit the Company to operate the Project (or to have the
Project operated for it) to the extent the Project is then operable, and to
issue and to sell securities then to be issued and sold by the Company to
Entergy or to others for the purpose of securing required capital.

(c) Entergy and the Company shall use their best efforts to secure and maintain
all such authorizations of governmental regulatory authorities.

2.2. Nature of Obligations.

(a) The obligations of Entergy hereunder to make cash capital contributions to
the Company pursuant to the provisions of Sections 1.3 and 1.4 having heretofore
been authorized by the SEC Orders (and no other authorization by any
governmental regulatory authority being required) and the LOC Banks having
relied on such authorization in entering into the Reimbursement Agreement,
Entergy agrees that its duty to perform such obligations shall be absolute and
unconditional, (a) whether or not Entergy shall have received all authorizations
of governmental regulatory authorities necessary at the time to permit Entergy
to perform its other duties and obligations hereunder, (b) whether or not the
Company shall have received all authorizations of governmental regulatory
authorities necessary at the time to permit the Company to perform its duties
and obligations hereunder, (c) whether or not any authorizations referred to in
the foregoing clauses (a) and (b) continue, at the time, in effect, (d) whether
or not, at any time in question, the Company shall have performed its duties and
obligations under this Agreement, (e) whether or not the Project shall be
maintained in commercial operation, energy from the Project is being produced or
delivered or is available (including, without limitation, delivery or
availability to other subsidiaries of Entergy), an abandonment of the Project
shall have occurred or the Project shall be in whole or in part destroyed or
taken, for any reason whatsoever, (f) whether or not the Company shall be
solvent, (g) regardless of any event of force majeure and (h) regardless of any
other circumstance, happening, condition or event whatsoever, whether or not
similar to any of the foregoing. Subject to Section 2.1(a), all other
obligations of Entergy hereunder are similarly absolute and unconditional.

(b) In the event that Entergy shall cease to own a majority of the common stock
of the Company and such lower ownership percentage has been permitted pursuant
to the consent of the LOC Banks, the obligations of Entergy hereunder shall not
be increased by any amendment to, or modification of, the terms and provisions
of the Reimbursement Agreement unless Entergy shall have consented in writing to
such amendment or modification.

2.3. Waivers of Defenses. The obligations of Entergy under Sections 1.2, 1.3 and
1.4 to supply capital or cause capital to be supplied or to make cash capital
contributions to the Company shall not be subject to any abatement, reduction,
limitation, impairment, termination, set-off, defense, counterclaim or
recoupment whatsoever or any right to any thereof (including, but not limited
to, abatements, reductions, limitations, impairments, terminations, set-offs,
defenses, counterclaims and recoupments for or on account of any past, present
or future indebtedness of the Company to Entergy or any claim by Entergy against
the Company, whether or not arising under this Agreement and whether or not
arising out of any action or nonaction on the part of the Company, or any LOC
Bank, including any disposition of the Project or any part thereof pursuant to
the Indenture, requirements of governmental authorities, actions of judicial
receivers or trustees or otherwise and whether or not arising from wilful or
negligent acts or omissions). The foregoing, however, shall not, subject to the
provisions of Section 1.5 hereof, affect in any other way any rights and
remedies of Entergy with respect to any amounts owed to Entergy by the Company
or any such claim by Entergy against the Company. The obligations and
liabilities of Entergy hereunder shall not be released, discharged or in any way
affected by any reorganization, arrangement, compromise, composition or plan
affecting the Company or any change, waiver, extension, indulgence or other
action or omission in respect of any indebtedness or obligation of the Company
or Entergy, whether or not the Company or Entergy shall have had any notice or
knowledge of any of the foregoing. Neither failure nor delay by the Company or
the LOC Banks to exercise any right or remedy provided herein or by statute or
at law or in equity shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof, or the exercise of any other right or remedy. Entergy also
hereby irrevocably waives, to the extent that it may do so under applicable law,
any defense based on the adequacy of a remedy at law which may be asserted as a
bar to the remedy of specific performance in any action brought against Entergy
for specific performance of this Agreement by the Company or by the LOC Banks or
for their benefit by a receiver or trustee appointed for the Company or in
respect of all or a substantial part of the Company's assets under the
bankruptcy or insolvency law of any jurisdiction to which the Company is or its
assets are subject. Anything in this Section 2.3 to the contrary
notwithstanding, Entergy shall not be precluded from asserting as a defense
against any claim made against Entergy upon any of its obligations hereunder
that it has fully performed such obligation in accordance with the terms of this
Agreement.

2.4. Subrogation, Etc. Entergy shall, subject to the provisions of Section 1.5,
be subrogated to all rights of the LOC Banks against the Company in respect of
any amounts paid by Entergy pursuant to the provisions of this Agreement and
applied to the payment of the Obligations Secured Hereby (as defined in Section
5.1 hereof). The LOC Banks agree that they will not deal with the Company in
such a manner as to prejudice such rights of Entergy.

ARTICLE III.
TERM

This Agreement shall remain in full force and effect until, and shall terminate
and be of no further force and effect after, all Obligations Secured Hereby
shall have been paid in full in cash, provided that this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Obligations Secured Hereby is rescinded or must
otherwise be returned by the Administrating Bank or any other LOC Bank upon the
insolvency, bankruptcy or reorganization of the Company, Entergy or otherwise,
all as though such payment had not been made. It is agreed that all the
covenants and undertakings on the part of Entergy and the Company set forth in
this Agreement are exclusively for the benefit of, and may be enforced only by,
the LOC Banks as provided in the Reimbursement Agreement, or for their benefit
by a receiver or trustee for the Company or in respect of all or a substantial
part of its assets under the bankruptcy or insolvency law of any jurisdiction to
which the Company is or its assets are subject.

ARTICLE IV.
ASSIGNMENT

Neither this Agreement nor any interest herein may be assigned, transferred or
encumbered by any of the parties hereto, except transfer or assignment by the
LOC Banks to their successors or assignees in accordance with Section 23(b) of
the Reimbursement Agreement, except as otherwise provided in Article V hereof
and except that:

(i) in the event that Entergy shall consolidate with or merge with or into
another corporation or shall transfer to another corporation or other person all
or substantially all of its assets, this Agreement shall be transferred by
Entergy to and shall be binding upon the corporation resulting from such
consolidation or merger or the corporation or other person to which such
transfer is made and, as a condition to such consolidation, merger or other
transfer, such corporation or other person shall deliver to the Company and the
Administrating Bank a written assumption, in form and substance satisfactory to
the Administrating Bank, of Entergy's obligations and liabilities under this
Agreement and an opinion of counsel to the effect that such instrument complies
with the requirements hereof and constitutes a valid, legally binding and
enforceable obligation of such corporation or other person; and

(ii) in the event that the Company shall consolidate with or merge with or into
another corporation or shall transfer to another corporation or other person all
or substantially all of its assets, this Agreement shall be transferred by the
Company to and shall be binding upon the corporation resulting from such
consolidation or merger or the corporation or other person to which such
transfer is made and, as a condition to such consolidation, merger or other
transfer, such corporation or other person shall deliver to the Administrating
Bank a written assumption, in form and substance satisfactory to the
Administrating Bank, of the Company's obligations and liabilities under this
Agreement and an opinion of counsel to the effect that such instrument complies
with the requirements hereof and constitutes a valid, legally binding and
enforceable obligation of such corporation or other person.

ARTICLE V.
SECURITY ASSIGNMENT AND AGREEMENT

5.1. Assignment and Creation of Security Interest. As security for (i) the due
and punctual payment of the interest (including, if and to the extent permitted
by law, interest on overdue principal, premium and interest) and premium, if
any, on, and the principal of, the Reimbursement Obligations (whether at the
stated maturity thereof, pursuant to mandatory or optional prepayment, by
acceleration or otherwise) and (ii) the due and punctual payment of all fees and
costs, expenses and other amounts which may become payable by the Company under
the Reimbursement Agreement, together in each case with all costs of collection
thereof (all such amounts referred to in the foregoing clauses (i) and (ii)
being hereinafter collectively referred to as "Obligations Secured Hereby"), the
Company hereby assigns to the Administrating Bank and creates a security
interest in favor of the Administrating Bank, for the benefit of the LOC Banks,
in (x) all of the Company's rights to receive all moneys paid, or caused to be
paid, or to be paid or to be caused to be paid, to the Company by Entergy
pursuant to Section 1.4 of this Agreement, and (y) all other claims, rights (but
not obligations or duties), powers, privileges, interests and remedies of the
Company (including, without limitation, all of the Company's rights to receive
all moneys paid, or caused to be paid, or to be paid, or to be caused to be
paid, to the Company by Entergy pursuant to Sections 1.2 and 1.3 of this
Agreement), whether arising under this Agreement or by statute or in law or in
equity or otherwise, resulting from any failure by Entergy to perform its
obligations under this Agreement, but so far as this clause (y) is concerned
only to the extent required for the payment when due and payable of the
Obligations Secured Hereby, together in each case with full power and authority,
in the name of the Administrating Bank, or the Company as assignor, or
otherwise, to demand payment of, enforce, collect, receive and receipt for any
and all of the foregoing (the rights, claims, powers, privileges, interests and
remedies referred to in clause (y) being hereinafter sometimes called the
"Collateral").

5.2. Other Agreements.

(a) The Company will not assign the rights assigned in clause (x) of Section 5.1
as security for any indebtedness other than the Obligations Secured Hereby and
will not assign the other rights assigned in Section 5.1 as security for any
indebtedness other than the Obligations Secured Hereby, except as provided in
paragraph (b) of this Section 5.2.

(b) The Company has secured its Indebtedness for Borrowed Money represented by
(i) loans made by certain banks as referred to in Whereas Clause C hereof by the
First, Fourth, Fifth and Eighth Supplementary Capital Funds Agreements, (ii) the
First Series Bonds, the Second Series Bonds, the Third Series Bonds, the Fourth
Series Bonds, the Seventh Series Bonds, the Eighth Series Bonds, the Ninth
Series Bonds, the Tenth Series Bonds, the Eleventh Series Bonds, the Twelfth
Series Bonds, the Thirteenth Series Bonds, the Fourteenth Series Bonds, the
Fifteenth Series Bonds, the Sixteenth Series Bonds, the Seventeenth Series
Bonds, the Eighteenth Series Bonds, the Nineteenth Series Bonds and the
Twentieth Series Bonds, as referred to in Whereas Clause D hereof, by the
Second, Third, Eleventh, Thirteenth, Sixteenth, Seventeenth, Eighteenth,
Nineteenth, Twentieth, Twenty-first, Twenty-fourth, Twenty-fifth, Twenty-sixth,
Twenty-seventh, Twenty-ninth, Thirtieth, Thirty-first and Thirty-fourth
Supplementary Capital Funds Agreements, respectively, (iii) loans made by
certain banks as referred to in Whereas Clause E hereof by the Sixth and Seventh
Supplementary Capital Funds Agreements, respectively, (iv) the obligations under
the Series A Reimbursement Agreement as referred to in Whereas Clause F hereof
by the Ninth Supplementary Capital Funds Agreement, (v) the obligations under
the Series B Reimbursement Agreement as referred to in Whereas Clause G hereof
by the Tenth Supplementary Capital Funds Agreement, (vi) the obligations under
the Series C Reimbursement Agreement as referred to in Whereas Clause H hereof
by the Twelfth Supplementary Capital Funds Agreement, (vii) the Fifth Series
Bonds as referred to in Whereas Clause I hereof by the Fourteenth Supplementary
Capital Funds Agreement, (viii) the Sixth Series Bonds as referred to in Whereas
Clause J hereof by the Fifteenth Supplementary Capital Funds Agreement, (ix) the
obligations under the Original Reimbursement Agreement as referred to in Whereas
Clause K hereof by the Twenty-second Supplementary Capital Funds Agreement, (x)
the obligations under the 1991 Reimbursement Agreement as referred to in Whereas
Clause L hereof by the Twenty-third Supplementary Capital Funds Agreement, (xi)
the obligations under the 1993 Reimbursement Agreement as referred to in Whereas
Clause M hereof by the Twenty-eighth Supplementary Capital Funds Agreement,
(xii) the obligations under the 1996 Amended and Restated Reimbursement
Agreement as referred to in Whereas Clause N hereof by the Thirty-second
Supplementary Capital Funds Agreement, and (xiii) the obligations under the 1999
Amended and Restated Reimbursement Agreement as referred to in Whereas Clause O
hereof by the Thirty-third Supplementary Capital Funds Agreement, and shall be
entitled to secure the interest and premium, if any, on, and the principal of,
other Indebtedness for Borrowed Money of the Company issued by the Company to
any person (except Entergy or any affiliate of Entergy) to finance the cost of
the Project (including, without limitation, indebtedness outstanding under the
Indenture) or to refund (including any successive refundings) any such
Indebtedness issued for such purpose, the incurrence of which Indebtedness is at
the time permitted by the Indenture (herein called "Additional Indebtedness"),
by entering into a supplementary capital funds agreement and assignment
including, without limitation, the First through Twenty-eighth Supplementary
Capital Funds Agreements (each being hereinafter called an "Additional
Supplementary Agreement") with the holders of such Additional Indebtedness or
representatives of or trustees for such holders, or both, as the case may be
(hereinafter called an "Additional Assignee"). Each Additional Supplementary
Agreement shall be substantially in the form of this Agreement, except that
there shall be substituted in such Additional Supplementary Agreement
appropriate references to such Additional Indebtedness, such Additional Assignee
and the agreement or instrument under which such Additional Indebtedness is
issued in lieu of the references herein to the Reimbursement Obligations, the
LOC Banks, the Reimbursement Agreement and the New LOCs, respectively, and such
Additional Supplementary Agreement may contain such other provisions as are not
inconsistent with this Agreement and do not adversely affect the rights
hereunder of the LOC Banks.

(c) Notwithstanding any provision of this Agreement to the contrary, or any
priority in time of creation, attachment or perfection of a security interest,
pledge or lien by the Administrating Bank, or any provision of or filing or
recording under the Uniform Commercial Code or any other applicable law of any
jurisdiction, the Administrating Bank agrees that the claims of the
Administrating Bank under Sections 1.2 and 1.3 of this Agreement and any
security interest, pledge or lien in favor of the Administrating Bank now or
hereafter existing in and to the Collateral shall rank pari passu with the
claims of each Additional Assignee under the corresponding sections of the
Additional Supplementary Agreement to which it is a party and any security
interest, pledge or lien in favor of such Additional Assignee thereunder now or
hereafter existing in and to the Collateral, irrespective of the time or times
at which prior, concurrent or subsequent Additional Supplementary Agreements are
entered into in accordance with Section 5.2(b) hereof.

5.3. Payments to the Administrating Bank. The Company agrees that, if and
whenever it shall make a demand to Entergy for any payment pursuant to Section
1.2, 1.3, or 1.4 of this Agreement or pursuant to the corresponding provisions
of any Additional Supplementary Agreement, it will separately identify the
respective portions of such payment, if any, required for (i) the payment of
Obligations Secured Hereby and (ii) the payment of any other amounts then due
and payable in respect of Additional Indebtedness and instruct Entergy (subject
to the provisions of Section 5.4) to pay or cause to be paid the amount so
identified as required for the payment of Obligations Secured Hereby directly to
the Administrating Bank. Any payments made or caused to be made by Entergy
pursuant to Section 1.2 or 1.3 of this Agreement or pursuant to the
corresponding provisions of any Additional Supplementary Agreement shall, to the
extent necessary to satisfy in full the assignment set forth in Section 5.1 of
this Agreement and the corresponding assignments set forth in the Additional
Supplementary Agreements, be made pro rata in proportion to the respective
amounts secured by, and then due and owing under, such assignments.

5.4. Payments to the Company. Notwithstanding the provisions of Sections 5.1 and
5.3, unless and until the Administrating Bank shall have given written notice to
Entergy of the occurrence and continuance of any Reimbursement Event of Default
or Prepayment Event, all moneys paid or to be paid to the Company pursuant to
Sections 1.2, 1.3 and 1.4 of this Agreement shall be paid directly to the
Company and the Company need not separately identify the respective portions of
payments as provided in Section 5.3 hereof, provided that notice as to the
amount of any such payments or advances shall be given by the Company to the
Administrating Bank simultaneously with the demand by the Company for any such
payment. If the Administrating Bank shall have duly notified Entergy of the
occurrence of any such Reimbursement Event of Default or Prepayment Event, such
payments shall be made in the manner and in the amounts specified in Section 5.3
hereof until the Administrating Bank shall by further notice to Entergy give
permission that all such payments may be made again to the Company, such
permission being subject to revocation by a subsequent notice pursuant to the
first sentence of this Section 5.4. The Administrating Bank shall give such
permission if no such Reimbursement Event of Default or Prepayment Event
continues to exist.

5.5. Consent and Agreement of Entergy.

(a) Entergy hereby consents to the foregoing assignment and agrees with the
Administrating Bank to make payments to the Administrating Bank in the amounts
and in the manner specified in Section 5.3 at the office of the Administrating
Bank in Monterey Park, California, which is presently located at 1980 Saturn
Street, Monterey Park, California 91754, Attention: Commercial Loan Operations.

(b) Subject to the provisions of Section 2.4 hereof, Entergy agrees that all
payments made to the Administrating Bank or to the Company as contemplated by
Sections 5.3 and 5.4 shall be final as between Entergy and the LOC Banks or the
Company, as the case may be, and that Entergy will not seek to recover from any
LOC Banks for any reason whatsoever any moneys paid to the Administrating Bank
by virtue of this Agreement, but the finality of any such payment shall not
prevent the recovery of any overpayments or mistaken payments which may be made
by Entergy unless a Reimbursement Event of Default or Prepayment Event has
occurred and is continuing, in which case any such overpayment or mistaken
payment shall not be recoverable but shall constitute Subordinated Indebtedness
of the Company to Entergy.

ARTICLE VI.
AMENDMENTS

6.1. Restrictions on Amendments. This Agreement may not be amended, waived,
modified, discharged or otherwise changed orally. It may be amended, waived,
modified, discharged or otherwise changed only by a written instrument which has
been signed by all the parties hereto and which has been approved in writing by
the LOC Banks or which does not materially adversely affect the rights of the
LOC Banks.

6.2. Administrating Bank's Execution. The Administrating Bank shall, at the
request of the Company, execute any instrument amending, waiving, modifying,
discharging or otherwise changing this Agreement (a) as to which the
Administrating Bank shall have received an opinion of counsel to the effect that
such instrument has been duly authorized by Entergy and the Company and is
permitted by the provisions of Section 6.1 and that this Agreement, as amended,
waived, modified, discharged or otherwise changed by such instrument,
constitutes valid, legally binding and enforceable obligations of the Company
and Entergy, and (b) which shall have been executed by Entergy and the Company.
The Administrating Bank shall be fully protected in relying upon the aforesaid
opinion.

ARTICLE VII.
NOTICES

7.1. Notices, Etc., in Writing. All notices, consents, requests and other
documents authorized or permitted to be given pursuant to this Agreement shall
be given in writing and either personally served on the party to whom (or an
officer of a corporate party) it is given or mailed by registered or certified
first-class mail, postage prepaid, or sent by telex or telegram, addressed as
follows:

If to System Energy Resources, Inc., to:

Box 61000
New Orleans, LA 70113
Attention: Treasurer

If to Entergy Corporation, to:

639 Loyola Avenue
New Orleans, Louisiana 70113
Attention: Treasurer

If to the Administrating Bank, to:

Union Bank of California, N.A.
Energy Capital Services
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention.: David Musicant

with copies to each party.

7.2. Delivery, Etc. Notices, consents, requests and other documents shall be
deemed given or served or submitted when delivered or, if mailed as provided in
Section 7.1 hereof, on the third day after the day of mailing, or if sent by
telex or telegram, 24 hours after the time of dispatch. A party may change its
address for the receipt of notices, consents, requests and other documents at
any time by giving notice thereof to the other parties. Any notice, consent,
request or other document given hereunder may be signed on behalf of any party
by any duly authorized representative of that party.

ARTICLE VIII.
ENFORCEMENT

8.1. Enforcement Action. At any time when a Reimbursement Event of Default or
Prepayment Event under the Reimbursement Agreement has occurred and is
continuing, the Administrating Bank may proceed, in its own name, or as agent or
otherwise, to protect and enforce its rights, those of the other LOC Banks and
those of the Company under this Agreement by suit in equity, action at law or
other appropriate proceedings, whether for the specific performance of any
covenant or agreement contained in this Agreement or otherwise, and whether or
not the Company shall have complied with any of the provisions hereof or
proceeded to take any action authorized or permitted under applicable law. Each
and every remedy of the LOC Banks shall, to the extent permitted by law, be
cumulative and shall be in addition to any other remedy given hereunder or under
the Reimbursement Agreement or now or hereafter existing at law or in equity or
by statute.

8.2. Attorney-in-Fact. The Company hereby constitutes the Administrating Bank
its true and lawful attorney, irrevocably, with full power (in such attorney's
name or otherwise), at any time when a Reimbursement Event of Default or
Prepayment Event under the Reimbursement Agreement has occurred and is
continuing, to enforce any of the obligations contained herein or to take any
action or institute any proceedings which to the Administrating Bank may seem
necessary or advisable in the premises.

ARTICLE IX.
SEVERABILITY; COUNTERPARTS

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

This Agreement may be signed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective when it shall have been executed by all
parties hereto and when the Administrating Bank shall have received copies
hereof which, when taken together, bear signatures of all parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

ARTICLE X.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

ARTICLE XI.
SUCCESSION

Subject to Article IV hereof, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
but no assignment hereof, or of any right to any funds due or to become due
under this Agreement, shall in any event relieve the Company or Entergy of their
respective obligations hereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

ENTERGY CORPORATION




By:

Name: Steven C. McNeal
Title: Vice President and Treasurer

SYSTEM ENERGY RESOURCES, INC.




By

Name: Steven C. McNeal
Title: Vice President and Treasurer

UNION BANK OF CALIFORNIA, N.A., as Administrating Bank




By

Name:
Title:

 

 